Riding loaded mine cars is obviously a dangerous practice for miners. Section 62 could have no other purpose than to inhibit that practice. Section 61 was designed, in my opinion, merely to enable the foreman to meet an emergent or exigent situation. In doing so, I would say that he could give special or implied permission to one or several or even all the miners to ride loaded cars. But *Page 709 
to hold that the foreman, under Section 61, either impliedly or expressly may permit all the miners at all times to ride loaded cars is to hold that he may substitute his will for the judgment of the legislature; and thus, nullify the salutary purpose of Section 62. I respectfully dissent from that holding.